DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 20190252073 A1) hereinafter referred to as Hsu.Regarding claim 1, Hsu discloses an information processing method (Hsu, fig.2-3), performed by a computer device having a processor and a memory, the memory storing a plurality of computer-readable instructions to be executed by the processor (Hsu, [0129]-[0131]), the method comprising: 
obtaining a target image (Hsu, fig.3 #310 training images are input and [0100]); 
(Hsu, fig.3 #320 and [0100], [0101] feature extractor) and 
determining a semantic segmentation labeled image of the target image based on the model recognition result (Hsu, fig.3 #30 [0102]).Claim 11, Hsu discloses a computer device (Hsu, system (PC) [0125]), the computer device comprising a processor and a memory, the memory storing a plurality of computer-readable instructions, the computer-readable instructions, when executed by the processor (Hsu, [0129]-[0131]), causing the processor to perform a plurality of operations including: obtaining a target image; (Hsu, fig.3 #310 training images are input and [0100]) performing feature extraction on the target image by using an image recognition model to generate a model recognition result of the target image; (Hsu, fig.3 #320 and [0100], [0101] feature extractor) and determining a semantic segmentation labeled image of the target image based on the model recognition result (Hsu, fig.3 #30 [0102]).Claims 10 and 18. The method according to claim 1, wherein the target image is a pathological image, and the semantic labeled image is used for labeling an abnormal tissue region (Hsu, Abstract cancerous tissues detection/diagnosis).Claim 19, Hsu discloses a non-transitory computer-readable storage medium (Hsu, [0131]), storing a plurality of computer readable instructions, the computer readable instructions, when executed by one or more processors of a computer device, causing the computer device to (Hsu, fig.3 #310 training images are input and [0100]) performing feature extraction on the target image by using an image recognition model to generate a model recognition result of the target image; (Hsu, fig.3 #320 and [0100], [0101] feature extractor) and determining a semantic segmentation labeled image of the target image based on the model recognition result (Hsu, fig.3 #30 [0102]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 4, 7, 9, 12, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, in view of Liu et al. (US 20210089807 A1) hereinafter Liu, further in view of Sun et al. (CN108021923 A) cited in IDS filed on 08/26/2020 hereinafter Sun.Regarding claims 2, 12 and 20, Hsu does not explicitly disclose the method according to claim 1, wherein the image recognition model comprises: a backbone network, a pooling module and a dilated convolution module that are connected to the backbone network and that are parallel to each other, and a fusion module connected to the pooling module and the dilated convolution module, and the performing feature extraction on the target image by using an image recognition model to generate a model recognition result of the target image further comprises: extracting, using the backbone network, a feature map of the target image; separately processing, using the pooling module and the dilated convolution module, the feature map generated by the backbone network, to obtain a first result outputted by the pooling module and a second result outputted by the dilated convolution module; and fusing, using the fusion module, the first result and the second result into the model recognition result of the target image.
the method according to claim 1, wherein the image recognition model comprises: 
a backbone network (Liu, fig.5 #504), a pooling module (Liu, fig.5 #539) and a dilated convolution module (Liu, fig.5 #531,533,535 and 537) that are connected to the backbone network (Liu, fig.5 See #530 (which contains dilation module and pooling module) connected to backbone 504) and that are parallel to each other (Liu, fig.5 #531,533,535, 537 (dilation conv) and 539 (pooling) are in parallel), and the performing feature extraction on the target image (Liu, fig.5 #502) by using an image recognition model to generate a model recognition result of the target image (Liu, fig.5) further comprises: 
(Liu, fig.5 #510 feature map); 
separately processing (Liu, fig.5 #530 component are separately processing), using the pooling module (Liu, fig.5 #539) and the dilated convolution module (Liu, fig.5 example #537), the feature map generated by the backbone network (Liu, fig.5 #510 coming from backbone 504), to obtain a first result outputted by the pooling module (Liu, fig.5 #549) and a second result outputted by the dilated convolution module (Liu, fig.5 #504);
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Hsu with the teachings of Liu since they are both analogous in computer vision system and method for boundary aware semantic segmentation related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Hsu with the teachings of Liu in order to improve the performance of the machine learning model.
The combination of Hsu and Liu does not explicitly disclose a fusion module connected to the pooling module and the dilated convolution module, and fusing, using the fusion module, the first result and the second result into the model recognition result of the target image.
Sun discloses a fusion module connected to the pooling module and the dilated convolution module, and fusing, using the fusion module, the first result and the second result into the model recognition result of the target image (Sun [0057]: "As shown in FIG. 1 and FIG. 2, according to an embodiment of the present invention, in step S3, the second feature image and the third feature image are spliced to generate a fourth feature image". Further see pages 4 and 6 S3 description (See machine translation provided))

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of combination of Hsu and Liu with the teachings of Sun in order to improve feature extraction accuracyRegarding claims 4 and 14. The method according to claim 2, wherein the dilated convolution module comprises more than one dilated convolution branch with different dilation rates. (Liu, fig.5 example #537).Regarding claims 7 and 15. The method according to claim 2, wherein a training operation of the image recognition model comprises: obtaining a plurality of first image samples, the first image samples comprising images belonging to the same type as the target image and corresponding semantic segmentation labeled images (Hsu, [0098]); obtaining a first image recognition model, the first image recognition model comprising: a pre-trained backbone network (Liu, fig.5 #504), an initial pooling module (Liu, fig.5 #539) and an initial dilated convolution module (Liu, fig.5 #531,533,535 and 537) that are connected to the pre-trained backbone network (Liu, fig.5 See #530 (which contains dilation module and pooling module) connected to backbone 504) and that are parallel to each other, (Liu, fig.5 #531,533,535, 537 (dilation conv) and 539 (pooling) are in parallel) and an initial fusion module connected to the initial pooling module and the initial dilated convolution module; (Sun [0057]: "As shown in FIG. 1 and FIG. 2, according to an embodiment of the present invention, in step S3, the second feature image and the third feature image are spliced to generate a fourth feature image". Further see pages 4 and 6 S3 description (See machine translation provided)) and training the first image recognition model based on the plurality of first image samples, to obtain the image recognition model. (Liu, fig.5 #549) Same rationale as claim 2.Regarding claims 9 and 17, the combination of Hsu and Liu does not explicitly disclose the method according to claim 7, wherein a training operation of the image recognition model further comprises: training the first image recognition model based on a plurality of graphics processing units, each graphics processing unit processing a preset quantity of image samples concurrently at the same time. 
However one ordinary skilled in the art before the filing of the claimed invention, as a matter of design choice, would have been motivated to set quantity of image samples concurrently at the same time in order to improve processing time.
Allowable Subject Matter
Claims 3, 5, 6, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3 and 13, no prior art discloses alone or in combination the method according to claim 2, wherein the fusing the first result and the second result into the model recognition result of the target image comprises: performing weighted average calculation on the 

Regarding claim 5, no prior art discloses alone or in combination the method according to claim 2, wherein the performing feature extraction on the target image by using an image recognition model to generate a model recognition result of the target image further comprise: segmenting the target image into a plurality of target sub-images of a preset pixel size; for each target sub-image, extracting, using the backbone network, a feature map; separately processing, using the pooling module and the dilated convolution module, the feature map to obtain a first result outputted by the pooling module and a second result outputted by the dilated convolution module; and fusing, using the fusion module, the first result and the second result into a model recognition result of the target sub-image.

Regarding claim 6, the claim depends on allowable claim 5. Therefore, claim 6 is allowable for the same reasons as claim 5.

Regarding claims 8 and 16, no prior art discloses alone or in combination the method according to claim 7, wherein a pre-training operation of the backbone network comprises: obtaining a plurality of second image samples, the second image samples comprising a plurality of types of images and corresponding classification results; obtaining a second image recognition model, the second image recognition model comprising an initial backbone network and a classification module; training the second image recognition model based on the plurality of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20180032865 A1 In a prediction apparatus for a learning system, an obtaining unit obtains, as input variables, at least one parameter indicative of a structure of a convolutional neural network, the number of nodes of a learning system, and a sub-batch number indicative of the number of pieces of training data collectively processed by at least one graphic processing unit. A predictor predicts at least one of learning time and an average mini-batch size as a function of the input variables obtained by the obtainer. The learning time is time required for one update of all the weights by a central processing unit. The average mini-batch size is an average number of pieces of training data used for the one update of all the weights.
US 20170132514 A1 A parallel convolutional neural network is provided. The CNN is implemented by a plurality of convolutional neural networks each on a respective processing node. Each CNN has a plurality of layers. A subset of the layers are interconnected between processing nodes such that activations are fed forward across nodes. The remaining subset is not so interconnected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            3/10/2022